Citation Nr: 0306431	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-22 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post wedge 
resection of pulmonary nodule, caseating granuloma of the 
right lobe, claimed as cancer from asbestos exposure.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal originally from a December 1999 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By this rating, service 
connection was denied for status post wedge resection of a 
pulmonary nodule, caseating granuloma, right lower lobe, 
claimed as lung cancer secondary to asbestos exposure.  The 
veteran filed a notice of disagreement to that decision in 
March 2000 and at the same time, raised the claim of 
entitlement to service connection for a sinusitis and hearing 
loss.  A statement of the case was issued on the claim for 
service connection for the lung condition in June 2000.  

In a June 2000 rating decision, service connection was denied 
for hearing loss and sinusitis.  The veteran expressed his 
disagreement with that determination in October 2000 and in 
the same month, perfected his appeal with respect to service 
connection for a lung condition, claimed to be due to 
asbestos exposure.  The veteran subsequently perfected his 
appeals for service connection for hearing loss and sinusitis 
as well.  

The Board undertook additional development on the above-
stated pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it was completed, the Board provided notice 
of the development as required by Rule of Practice 903, by a 
letter, dated March 2003.  38 C.F.R. § 20.903.  The Board 
will now prepare a decision addressing these issues.  

The informal hearing presentation received in March 2003 
shows the veteran's intention to pursue a claim for service 
connection for tinnitus.  This matter is referred to the RO 
for all appropriate development and adjudication.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Status post wedge resection of pulmonary nodules, 
caseating granuloma of the right lobe is related to asbestos 
exposure during the veteran's military service.  

3.  The veteran is not currently shown to have hearing loss 
disability as defined by 38 C.F.R. § 3.385; pure tone 
thresholds of 25 decibels and less have been shown at all 
tested frequencies.  

4.  Sinusitis was not shown in service and the currently 
diagnosed chronic sinusitis is not shown to be related to 
injury, disease or event noted during his military service.  


CONCLUSIONS OF LAW

1.  Status post wedge resection of pulmonary nodules, 
caseating granuloma of the right lobe, secondary to asbestos 
exposure is shown to have been incurred in the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  A hearing loss disability was not incurred in or 
aggravated by the veteran's military service; the inservice 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2002).  

3.  Sinusitis was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify the Veteran

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the December 1999 and 
June 2000 rating decisions, June 2000 and November 2001 
statements of the case and a November 2001 supplemental 
statement of the case.  He was specifically told that there 
was no evidence showing that he currently has lung, hearing 
loss or sinus disabilities related to injury, disease or 
event of his military service.  The RO also notified him by a 
letter dated August 2001 that he needed to submit evidence in 
support of his claim, such as statements from doctors who 
treated him the claimed conditions.  In response, the 
veteran, in October 2001 stated that the had no additional 
evidence to submit.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in August 2001, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service personnel and medical records.  The RO also 
obtained the veteran's VA medical records from the Bay Pine, 
Florida VA medical facility.  

As noted above, the Board undertook additional development on 
the above-stated pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it was completed, the Board provided 
notice of the development as required by Rule of Practice 
903, by a letter, dated March 2003.  38 C.F.R. § 20.903 
(2002).  



The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Contentions

The veteran contends that he has a lung condition due to 
exposure to asbestos during his military service.  He also 
claims that he developed a hearing loss as a result to 
exposure to noise during his military service.  Finally, the 
veteran contends that his currently diagnosed chronic 
sinusitis is related to his military service.  

Pertinent Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Organic disease of the nervous system, including 
sensorineural hearing loss, is presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Factual Background

The veteran's service medical records show that no pertinent 
complaints of findings were revealed on military medical 
examination completed for entrance into the Army in February 
1971.  In addition, no pertinent abnormalities were addressed 
on the report of medical history completed by the veteran at 
that time.  Audiometric testing conducted in April 1971 
showed that the veteran had pure tone thresholds of 15 
decibels and less at all tested frequencies.  A July 1971 
record shows that the veteran was fitted for earplugs.  
Another July 1971 record shows that the veteran was treated 
for an upper respiratory infection.  The reenlistment 
examination, conducted in June 1975, revealed no evidence of 
lung, hearing loss or sinus disability.  The report of the 
medical history completed by the veteran at that time shows 
that the veteran either had or had had ear, nose or throat 
trouble.  

In July 1976, the veteran was treated for pain in the right 
middle thorax.  He had very productive cough and had 
difficulty breathing.  The clinical assessment was R[ule] 
O[ut] pleurisy vs. Bronchitis/Pneumonia.  The final diagnosis 
was a viral upper respiratory condition.  Treatment was again 
provided for treatment for upper respiratory infection in 
November 1976.  

Results of audiometric testing conducted in September 1979, 
December 1978 and December 1980 are recorded on chronological 
record of medical care.  These results show that the veteran 
had pure tone thresholds of 15 decibels and less at all 
tested frequencies.  

A December 1980 record of Asbestos Medical Surveillance 
Program shows that the veteran reported that prior to 
service, he had not been exposed to any asbestos or asbestos 
products.  However, he indicated that he had been exposed to 
asbestos or asbestos products during his military career.  In 
addition, the Medical Surveillance Questionnaire that date 
shows that it was determined that the "probable exposure as 
above has not occurred."  Identical information was recorded 
in a July 1981 report.  

Reports of audiograms from July 1981, July 1982, March 1983 
and July 1984 have been reviewed.  These show that the 
veteran demonstrated thresholds of 20 decibels and less at 
all tested frequencies.  

The presence of sinusitis was suspected in August 1984 due to 
complaints of pressure in the temporal area.  However, sinus 
X-rays were within normal limits.  

A March 1985 report of Asbestos Medical Surveillance Program 
shows that the veteran, with a military occupational 
specialty of support equipment mechanic and airframes welder 
was noted to have had probable exposure in excess of the 
ceiling limit (10 fibers longer than 5 micrometers per cubic 
centimeter of air) has occurred or may be reasonably expected 
to occur.  

Reports from the veteran's National Guard Service show no 
pertinent complaints or findings were noted on enlistment 
examination, conducted in February 1995.  No lung condition 
was noted and audiometric testing revealed thresholds were 10 
decibels and less at all tested frequencies.  No diagnosis of 
sinusitis was recorded.  

Reports of VA medical treatment from Bay Pines, Florida show 
that in October 1998 the veteran presented a pulmonary 
history that included pneumonia, pleurisy, cigarette use and 
exposure to asbestos on clean-up procedure in the Marines.  
Chest X-rays revealed the lungs were expanded and there was a 
1 by 1.5 centimeter well-defined nodule in the right lower 
lobe.  There was no evidence of pleural effusion.  CT scan 
conducted in December 1998 confirmed the presence of a single 
pulmonary nodule.  The presence of a malignancy could not be 
ruled out.  

January 1999 pulmonary function tests were consistent with a 
revealed an obstructive lung defect as well as airway 
obstruction.  A segmental resection of the right lung was 
performed in February 1999.  The pathology report shows 
biopsy of the superior segment of the right lower lobe was 
consistent with granuloma, caseating.  No malignancy was 
identified.  The final diagnosis was granuloma, superior 
segment, right lower lobe; bronchitis and cigarette smoking 
were noted in addition.  

A November 1999 VA outpatient treatment report shows that the 
veteran was treated for bilateral frontal and maxillary sinus 
tenderness.  A diagnosis of sinusitis was recorded.  
Pulmonary function tests, conducted in December 1999 were 
consistent with an obstructive lung defect.  

The veteran underwent a VA respiratory examination in 
December 1999.  At that time, he related that he was exposed 
to asbestos inservice in 1985 while working in a hanger.  He 
stated that at that time, neither he nor the other people 
doing construction in that hanger were wearing any safety 
devises.  The December 1999 examination report also notes the 
history of the singular nodule on the lower lobe of the right 
lung and the determination that that nodule did no represent 
a malignancy, but a caseating granuloma.  Treatment for 
tuberculosis and a history of smoking from age 16 was noted 
as well.  The examiner concluded that the veteran had a 
history of asbestos exposure, service connected.  In 
addition, the veteran was status post wedge resection of a 
pulmonary nodule from the right lower lobe that turned out to 
be a caseating granuloma that was not malignant.  Treatment 
provided indicated that the physician considered the 
granuloma to be secondary to pulmonary tuberculosis, as the 
veteran was treated with tuberculosis medications.  Although 
the veteran did not have a pulmonary malignancy, he was noted 
to be at increased risk of getting lung cancer because of his 
exposure to asbestos and because of his smoking.  

Reports of VA outpatient treatment show that a diagnosis of 
chronic sinusitis was recorded in January and February 2000.  

The veteran underwent VA respiratory examination in January 
2003.  At that time, a review of his claims folder, history 
and current findings was thought to be consistent with status 
post wedge resection of caseating pulmonary nodule of the 
right lower lobe secondary to asbestos, performed in February 
1999.  It was noted however, that at the time of examination, 
the veteran did not demonstrate a pulmonary disability due to 
his asbestos exposure and subsequent lung surgery.  The 
veteran was also noted to have a chronic diagnosis of 
sinusitis.  With respect to this condition, the examiner 
noted that sinusitis was not a matter of record in the 
veteran's service.  Chronic smoking was thought to be a 
factor as well.  

The veteran underwent audiometric testing in February 2003.  
At that time, he was shown to have a history of noise 
exposure in his capacity as aircraft maintenance person 
during his military service.  Furthermore, he was noted to 
have noise exposure in his military job classification as 
equipment mechanic during his National Guard service.  
Audiometric testing showed pure tone thresholds in the right 
ear of 20, 15, 10, 10, 15 decibels at 500, 1000, 2000, 3000 
and 4000 hertz.  Thresholds in the left ear were 20, 15, 20, 
15 and 20 decibels at the same tested frequencies.  Speech 
recognition scores were 96 in the right ear and 100 in the 
left ear.  

1.  Status Post Wedge Resection Of Pulmonary Nodule, 
Caseating Granuloma Of The Right Lobe, Claimed And Cancer 
From Asbestos Exposure.  

The veteran is shown to have been exposed to asbestos during 
his military service.  A 1985 report of asbestos surveillance 
verifies that exposure during the veteran duty assignment as 
a mechanic during the military.  No evidence of lung 
disability is shown in service.  However, following the 
veteran's separation from service, in 1999, a singular nodule 
on the lower lobe of the right lung was identified.  A wedge 
resection of pulmonary nodule, caseating granuloma of the 
right lobe, was accomplished in February 1999.  Medical 
opinion of record, particularly that set forth in the January 
2003 VA examination report associates that condition with the 
veteran's asbestos exposure.  This opinion is credible 
inasmuch as it is based on a review of the veteran's clinical 
record and current examination.  Furthermore, there is 
nothing contained in the record to refute this determination.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the evidence is in 
relative equipoise.  Therefore, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for status post wedge resection of 
pulmonary nodule, caseating granuloma of the right lobe, 
claimed as cancer from asbestos exposure is granted.  

2.  Hearing Loss Disability

The veteran's service medical records do not show complaints, 
findings or diagnoses of hearing loss disability.  Pure tone 
thresholds recorded during the veteran's military service 
were no higher than 20 decibels.  Likewise, the most recent 
VA audiometric examination shows that pure tone thresholds 
did not approach the 26 decibels necessary to establish 
hearing loss disability under the provisions of 
38 C.F.R. § 3.385.  Rather, the veteran demonstrated pure 
tone thresholds of 20 decibels and below at all tested 
frequencies at the most recent VA examination, conducted in 
February 2003.  Consequently, despite the reported history of 
noise exposure, there is no disability currently 
demonstrated.  

While the veteran's contention that he has a hearing loss 
related to his military service has been reviewed, he is 
advised that his statements are probative only to the extent 
that a layperson can discuss personal experiences.  But, 
generally, lay testimony cannot provide medical evidence 
because laypersons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have disability that is related to injury, disease or event 
of his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the absence of evidence of current 
disability, the preponderance of the evidence is against the 
claim of entitlement service connection for a hearing loss 
disability.  

3.  Sinusitis

The veteran was treated for upper respiratory infections on 
several occasions during his military service.  No diagnosis 
of sinusitis was confirmed, although the presence of that 
condition was considered in August 1984.  X-ray examination, 
conducted at that time revealed normal sinuses.  

The first documented evidence of chronic sinusitis is 
contained in reports of VA outpatient treatment in 1999.  The 
veteran has not brought forth any evidence to show a nexus 
between currently diagnosed sinusitis and injury, disease or 
event noted during his military service.  

Moreover, it is important to note that the examiner on the 
most recent VA examination found no connection between the 
veteran's military service and current disability.  In 
particular, the examiner determined that there was no 
indication of sinusitis in the veteran's military service; 
the examiner noted instead that the veteran's history of 
smoking probably contributed to the current disability.   

While the veteran's claim that his sinusitis is related to 
service has been reviewed, he is advised that his statements 
are probative only to the extent that a layperson can discuss 
personal experiences.  But, generally, lay testimony cannot 
provide medical evidence because laypersons lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have disability that is related to injury, disease or event 
of his military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

1.  Service connection for status post wedge resection of 
pulmonary nodules, caseating granuloma of the right lobe, 
claimed as cancer from asbestos exposure is granted.  

2.  Service connection for bilateral hearing loss is denied.  

3.  Service connection for chronic sinusitis is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

